Case 6:10-cr-00134-MSS-DAB Document 96 Filed 06/29/20 Page 1 of 8 PagelD 1130

H
jee YWevoWB0e Judas SOAWEN

WELW You® howaQ | GQvod mooning /APTRMOON . Qeher ¢Biess ves
OE ZOO AWAY, OF WAK You, | WATE T Yor my si Naree < Yous
Use WwW) Sera A SENTENCE ReBuctron BY USI A CoMmPASESH SVE
eee VE QUALIES UO ContseScoving LST, FULT STK? Ae 4 CASS
AS WOK TH Ae OF AW APPOWTED PUBLG DF = oa ATWAME US _ DE,
You Woe, Was You eed yeNaD ws op THE 044 OF WY

 
 
 
 

}
4
|
|

|

Dow ITAA | WA ROA Gq, Dero WA 210 WowUrd, \ CAD Sa WAT ALES
TRRUAS yD aen wW vy UR Tee TwGT OKAY \ en wW Av @.0. Felertar
|| CoPhet TONAL WE TetIN UW STU , Souk CAOLWhs, | RA UTLAD Wer | NOD

||
|
|
| |

|

Histo CNBNEAS VY UT. Ses | re WOWZHT ob ~ WA Wot Zo PALO TRG

| \ BUBGALS Oo1oa Tre Vane Tawe, | WANG A a TD wAge WKETHER WW Bo
| La QOOnTWE CsAga) Of STRAY, SPRQVANT 4 BT PER oF MY AMATION, WT | Chose”
| | TWF POST Wwe wiry BA AWN % Dow & TWF Que DWwES A ciaUee 1h) MY URE, RAT
ess, Romer Atow Wad WD TL YOU M4 OkET PQOE LAW ONS RO WENMS, | STRCTED
RODSP AM WE ¢ THE AD ARTA GR VOCATIONAL TRAOSS es Tike B0,.P uw

| lot SSL. LDOK A Mod AT YO CETOVAL RO 2 VRUEO wW CAC CENTQY, 3 Fwasy7d
NEL TS Win, a SRQAUEWE CATE CATE, THEY 1 DOC A COURSE OL) KEATING,
enccuat AA CONDMENI PA ¢ MVAC) CLASS, s PWieksd T ate ASWELL PUL
Ty ARMAS CERTIBL OTE BA WHE AP oF M4 BOSS $ Vote

ieee wd, dot WLAWDLG, ADDED DP Wy LCOS CAmMMILGS ( TEED TAI OG,

        

WADE, cece 5 Pwr tale I ci Te, 1 AL O18 Wan, Aar (ROCA From
ss NN won DECK mans), 3 AGWED Saye L WNSTES MATIMe id

| Repowwess VRAIN QYOGLAMA THO BETAS ONE OF WR FRIED OF
Ww YOaten cAUSO “Rosit WWE Yorces” Wak PLomersS POSUTIOT UU ne ,

| CESEISG LNG. TEATS } WWOS . AOYEO TW WA | UU URED AS A PR CILUR
\s OWL omQses “TRE YOO Maadawy” FOOWS SPiawAL Que Pose iv ups
eae CoO UDDER cumOLA KIMBALL. To BF HOUGT WITH Yon Your Ponod,
LIN FOURD God wW BERT TOL Wr TK The i) way LIA, | Orca mE A SOLS eras)
abst § deca 1 SEW CHET AS WHY CALORR. ATTEL Tr | pound (eres
pace WT | CADNOT FWD WTR WOLD Weksd (WAS OT Wear WT 1 S44
Dou d WOOL (S Tame Baacwwe «

7 3 ne Fama, | CAW “Se ALL Wee LUBS UNWWAD A TD BaP wi Grey MAW

 

Case 6:10- -cr-00134-MSS-DAB pdeerent 96 Filed 06/29/20 Page 2 of 8 PagelD 1131

UP Wik wy heTOLS Betas iT sree Loudee-
TAD Wy 009S, AND PEALE Or MY UPS Gitar A OLE TUM | Wd) | es BiALS

 

SRO WwW tee NO WAOHS Wo wae OC) SAT MWA MyQuoN Tuist Ay wey Lo3T
OAS TOL US MEL WHnns. | Settee Mere > Pay a Quah ® res Boats § 3 ANAS
Wink Wey GENS DMQIDA CL wundsy Goler To satwi® God é HELP we, ae REU QLrawg
SELES BA We Guba StoEs OF outL CHAP UAUS, , uv awe Ah A PAM Tae Joe OTS Wo,
| PuQuae Wns Yee OF my WoeLATioN L Contd DH KeeP toads Doi,
POSTS THINES WR Cloatawnw he To Bor Rameau TASO, LVS Qs- Wadteo M44 $a

Tou Benet wus 3 Pound wily, Que Coes we ues et LOL, WS wet VOT AceeRe Lowen

 

 

L_ WAS OWT TERT, TRAE BE TH, | QTE To SiAy STTIWA DOWN ws WALLA TU,
DLL DRY S YO VETAOG. 1 Woe VRE (NITIAT WE THAME ADNAN Ther OR ALTE PREM

= 22 eee he

TWA CUD WREST VOD WOT TNS ALL Te VOCATIONAL TWUs0e4, TO eo ao Wr,

SOWA Tams ra, WAT TR SF WATASO, BT TO vger Tas 6g A Woe wv OW A

 

 

 

 

 

Peasy too W BrPPonr Ws seur 5 VX BSW x, eugoe TO We SOM we  FOUTY,

 

— ALL AY WORE GREGG AS QALT of MY Qe- - yee etion REWRAUTION, \ QE
TOP OTL Begs OF MY CURRANT CULL CUMS Tass Ww URS, UF F wae Tar 5c a)

 

7 BY TO BFA GOUT WOOL We eae A My Sra COMMANTT Wes € AQ

 

UAB Tes We Bas DOWE WAKE IDCAL CHUTE » PREPARE, mals ok ee

“Ter WW

 

EUTRY WM OOD BE A PQODMETUE UTI, LWwAs ABLE TD wa Taw Deseo CaMduc,
WOU DIS RARKTMA OL GW nda POBiwU., ID ku GAAS ws wets 3 Wey, Revo wr
Wns , WIT WY lo Yeh OF WHLCEUTON | We Weve BEN 1 Doub 2 Aven

AK he ROT WE DIEAPQPUUARY ACTIONS SWOF DAY ODE  DETAMBS \ Ware TRUS A awofy

 

 

Ue eeTAL Y BEVANOUL BA BANG A GsCerTEUL | ae MOOTL WA THA LS TITHTION,

— Awd STAMAT OF we Acod Be Vaio CAAA Hoy wy ORF TO Rete Mou BORTUNR

Ah zi Tae Sie Wsmasny % aew WMA LSS RFCOQWAAS rt aan LAW OSD

A en SPETUL ASB A PRGa) WOUs THY WWM CWE PO GLAU, CP, V5") UUs -
The UM asus oF B.0 % ALCO WUT THR BiH OLE ComTIAER WIT Ace ELETLO ~
WICS, DEFENSE SSSTEW, A PRWAT BUSNRS OATITY BED W we Aenaeys Dow

 
|
Case 6:10-cr-00134-MSS-DAB Document 96 Filed 06/29/20 Page 3 of 8 PagelD 1132

WE UG, WAU | OXT SH UG Sows wages HERE AT FC) STUL, SOU
CHO UMA, | WES ODT OR TRE TS WORUENL CALFFUUY ScQITUIAD 7 GEVCTED
Wk The \oa 4 WAS WRF ECMMMA A QDETEWT AwrounT OF mous JO SAU
QQEPARA TL Vy QE-EnT Cy , Bo OF OWL Weome Goss WD was OL Bost)

4 WD awe, Ww oul rousina, watt, (MELO, WED CAL, VAXES 3 WCT) mM
AQT

 

| QOL Yroue Thrace AGr Wer THmreS Twa vu BEEN Doing

| | BMA [WAL (Wa eFQagTmo , | WANT BEComS Ay &3SsT TO wy Commuwry4
| |B CAMS OF We WAT OF Choos We GSKT THnGe chan and v<\ URED
LV CoML WOT RAK OW BEVALS OF AVOTWREL LAWMATE BUT MYSCLR IT UDIOW”
(| Qo AW TSS MHATWES TARTS \ CoML MRSED AY OMSCUMTY PL &

| URE TUM PHOT UMOAD A do ATO) WT Moun VeaABILITA-
TOU WDE THE GUPEILNIQOMW OR WAS, THERESA, BUTTS OnE Who 14 Ques ec TSO
4 WAY SING WW BSS BECARST OF Wet QFQATETION > WWRALTY AT WwOLS |
“uso Wred ws 4 SAUTE Ue OUT OF” MEW WNW Ward Hobs, SKE SAI

 

[por QdOOVuA WW US BY DOS Hy sy BEST FO VIMY OUT oF TOUALE yo-
Fam WUD TRACY. A Uns COWS $TMeS TD Us Taw on Sve Poe oy}
gare, QA SAID WE STAN MA VEU aD FEW GAVE we A CQO TO
wren 3 BE CMA OF TAT Woe Poles A P.LT_ Poa wm FEL STL. |
oon WAWESD WL TOU TRF Oana , Suds TOL WT Wa GraAP UAW, (Ch BALL
WK Wei SURE WERE MCAD (Musto, a Was TD wet a
te Woods wind) | RaRD WS Good TWwreg Wart 1 GOO, \ EET Good
| Poma ws Qavt V er AS CAR OF UH Caen BUT, | F | CAM OD ALL
ene WW WEA? WS WORT OUT Theds ye GEW THY Oia CF (LOW WWULING)
P BF OMT OF TS GorreT4 4 COMMUNITY AGA, HOUR POUL | Know

| WT ODUS ANAL WH WS CHK 0 God 4 THE Goltenwaur, whan Lact se

| enced \ SAD WAM FOL WA Whonw heTIOnS ? Ho O1UOVS,| WAS RE
Woke TRL THOM Te GOTOM OF Vy \batx, 1 LAN DEO 14 Raagon } AcesP TO WAH
| | RaQors Bruny WIRKOWT AWY RERTRTLON, Wi Cannes DETOLT W444 Gur oF Plo —
RORTUS WHOL BE Quargned % COMPO. AWD PL VS 1 Smatacad our
Case 6:10-cr-00134-MSS-DAB poddment 96 Filed 06/29/20 Page 4 of 8 PagelD 1133
VIAGQOW We M4 WMA CALASRATIOW, WW CARES UF HO Wud APRAL LDsiha Vora

vey WOK § YEHLA Wk L COULD Wot Tr REAL, UT Chr Qe wie wy Fur
TOs , PAKQ WW LUBE, Bur TheRs 12 qoustTang Good Ted unPPsred, wate oy AR

 

 

 

Lies = WAST Kel apes uw tlon TD QS~ Scam wy SoU (mune STREMANU
We TAF ABUT WD CONPASHED MH} CHULQT SUUATION, WUT Gos ooWM que
Cow? we S \her NEU, WE UMSELA Wueet THI ¢ WAMGS WS CONCRETE 4s A LAL OF

 

 

VANS, Ons CAMS, THA OU WAT OVW OETT ON instant DSA US AE Poot

 

ROD PMA, WT AwvOmMas, | LEMUAAYS WW URE TW WA CLDAL TO BS A BN WVU PaKow

es he Vere FO BI Way WwUID wrists” send, Pru Tks loloug , | LAO WET

| -

WUSThes TE ERAmue) CET Ch BIA Dol Pt QVOewOTDow HeAUKA The

= WIUAH OF A PaAlQon 4 WAR, WU WIKOLT AGAIN, GO TOU TK” EON LOnearrerd
&
Crna HY Dna Goon 2% PLT OF wes PE CUNCE Fol wy ta” 3 a CALE”

CURLS, [ Oolna, MA BEST TO RZ oan WASELE Beat Aasin BY UA He PROM
WA Uissone % PART WATE, \ Core RFDEMOE TWH . WORE, & You wate owl _

 

 

 

 

 

 

 

___ Wow: |e Situ Yon A CudQary Dale ePwSWTS WWF W PQsoir. Wer RO
ow Seay Ds 1S WOOT WT 5 We CH BF RAB BITRE BA Wowe, ey OST -

d Te es OMT WUSTMrS WAS TREY § THA 18 LOO LA vow), | WAS, LOST BET

“motd) VTE TOuwd, | Toad Te Crold Buy QE WIERD WAGE BETA UBT West AUT

sates i

 

ar Rae Wed WD 00. | Fwd We) WM wy ORF dW walet aug uP Tae

(COSTE TRMOA WKH | Wadd Done. LH Ose Uned TO 0d 7 BWR, WERE soc
WRT, W WAsgwy EAR a QERMILES VARLENER DETELOMUM ATION, WERRTY, ned)
wour & DROPS | WAUA TD CUA WK ALL \ WR ae WR ET Leite Use § 84 |

TWh BACT OF @OO Wo RAMANA Woy OFS TO USE Them eevee oe aa

 

 

 

Uy AS & PO Woods ATVEM, MLO \ Kuo Wat oe“) Pas COUAMAAWLEY, be
AD We ACO TRAE Fore AU U4 &TlOng, fen) tee _ II t
- AS AR Tad OFFEROEL UW) (He | wo Qaer eTOUs oF F Ohad, Asie |
Mou waster, & COMPAIESIOW COWL KOKO, Hou WOU wy FaTues iw cu
_ REA WO OST SION | & AUTHOMTY . | ASIC HOW TO. Rewons rot we AQAwr By |

 

= As

— REWSWMA , CHQOEWT DSI OPO, | ARV Tok Unenesy b gecowd CHAE
ROLY Yuan) THAT TA County BEURlES Ww QEDSMOTION 4} SOU cumnews,

 
Case 6:10-cr-00134-MSS-DAB Document 96 Filed 06/29/20 Page 5 of 8 PagelD 1134
|

|
\ QELEVE | OFSAWE \T MELE Mou HONOR, 1 ALQELOY SEQUED WORTHY
| VUNG OF Vy (McaLes tation “5hQ, | BFUSUT LAM RELOY ¥ QOF TO QTE
4 Cane Wit 4 emily 4 eae KAAM. | Kuow Youd Concety 1S DLW
| | eeurser OP WF Commumntry 3 Oro ten , RU eT He TEL GoutHy Your
| \rowa ,( WWE Wohl Van Vo BODY , me DOT YAU TO Woke, Aor We

|
| STERR ay WS i0S Sou. WOveddU cout Auwoasr Beaegr iW D wv

ear TO Ws Best OF MY Yo Da ABIUTA OD BE A Rave wove CiV\2
re CounTey, | WIL wal BE THe Sau AeA | THAME You For REM
ones Og wy Jods , Wow WANE TAMA WE A UST ABOUT LITE, 3 CUE

| SeeAiow \ Wises Wan FRAO Canc BF TAesn Fol GUN, | BECUZ

|| WR LAs Rraurt wow BETavues OF MY Cond Tow, | BuBGceD NaaPuUUus

. cagpmety V4 WPDVAs ° WAVE Ban Quen A Chances D BF aKU ATE
(| Wages AG, TDRANT WS Yu WOWdL. | APDLOALTE TO 404 HD THE

| (Pars OF We UTS STE OF Auustick lukto WANE Barn [WReTED OF WY
| Wrua ConDucd_ 3 Wwe Wits OS QDS GOJTUWWweEW GL BIVSs A

| PeMonen. TO Was Comme \ CALUTA BOWS, | THAW Sou “Sul bone Tor
(Qemeome WA Laud % Qos LTE KAAS You Tel “oul Twas ram

“ WoR ne TP WEL RMI WOW SOON. PUL AceZPT AUY WELANTEO 2 MAO
‘|DzeaSiOWws Aor Wik WANS Jol med Wwalkour We WWE, AS 1 SAID [OH A
You Watery, OUS You Kuow WWAT IS BAT FOL We, Wand A Glan ORY 4

| WA od KUMLEUTY DLE + Que HOU WM EVE OFTuStioKudA YOU Yo.

|
WI MAAK RFSOTR ,
| VERREL OLNER WMATILES
| VAR LICEYOY QM C32]
(poe TURRET Fea BTL SEP FERENCE OW BEWKUT OF WY Corduc, VAABILTY, 3
| VEYE UR WSR RUACE TAL TR To COWMET TRAL Wass WRTBY DEW.
| WAS THERESA, BUTTS | FCA BTL PAT mreoe Waar CRI nGok,
. Wa. Joe” WIGKOLS Ras STIL KES VO-eEok (Mancow
( OPLAW KAU! Ean STULL CIMPLEW SuQanigo
WL A + CARTEL ECL RTI, COLA ST LOL BA SRB UWA:
 

6eument 96 Filed 06/29/20 Page 6 of 8 PagelD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 6:10-cr-00134-MSS-DAB 1135
RA. | Ist eer WO st Mou Vinod 4oull wovwelL “War AU EO, oSTUL wa veal
WED 4 GAP GN Wee tertad TH Uc o.0, AWA BES. PA DAS TW a EFS
ORS Woh FO este Ue APL 15, 2eB0, WA D Wack Dinaoo one
CowRoundg Ws, COMLOWT Wold UZ HL & lone Thus; Jo Tom owt AREY $
SECUURY Qos “Ths GUEcUATSO Ar oF ug, lH DoLKG Fe = tue Goo
PL wy Wotan, , W courpvey Wer Ou BULLOWAK Owe y BO anda ie
Songs W LAR L QUT PoM on om God, wae & Quesgees Ones  Qusngs axe
Lae des One OF WEA Cod 719 CHOTA GuAOUWNO NAAT WO LT COLT
___ i
|
oe i ee Ps ace
|
|
|
a a - a ee
-
|

 
Case 6:10-cr-00134-MSS-DAB Document 96 _ Filed 06/29/20

Bureau of Prisons
Psychology Services

General Administrative Note

Page 7 of 8 PagelD 1136

**SENSITIVE BUT UNCLASSIFIED**

 

 

Inmate Name: MAFILES, VERGEL OLIVER Reg #: 27687-018
Date of Birth: 03/06/1980 Sex: M Facility: LEW Unit Team: C-BLOCK
Date: 06/09/2020 13:32 Provider: Enigk, Jennifer PsyD

Comments

This report is provided at Mr. MAFILES' request to summarize the programs he has completed through Psychology

Services. They are as follows:

Positive Voices Come On People: On the Path from Victims to Victors (completed 10/8/2014, 4i 0/2014,

10/22/2013, 3/7/2013, and 8/9/2012)
Emotional Rehabilitation self-study workbook (completed 9/6/2012)

Character Development through Willpower and Self-Discipline self-study workbook (completed 8/10/2012)

Basic Cognitive Skills self-study workbook (completed 7/13/2012)

Thinking for Good: Changing Antisocial and Criminal Thinking self-study workbook (completed 6/8/2012)

a

Compietea by crigx, Jennifer PsyD on 06/09/2020 13:33

Generated 06/09/2020 13:33 by Enigk, Jennifer PsyD Bureau of Prisons - LEW

Page 1 of 1
Case 6:10-cr-00134-MSS-DAB Document 96 Filed 06/29/20 Page 8 of 8 PagelD 1137

LEWOP * INMATE EDUCATION DATA * 05-29-2020
PAGE 001 OF 001 * TRANSCRIPT * 13:04:43
REGISTER NO: 27687-018 NAME..: MAFILES FUNC: PRT
FORMAT..... : TRANSCRIPT RSP OF: LEW-LEWISBURG USP
mt tt ere er re enn nnn EDUCATION INFORMATION <----------- creer rrr crn rrr
FACL ASSIGNMENT DESCRIPTION START DATE/TIME STOP DATE/TIME
LEW ESL HAS ENGLISH PROFICIENT 04-15-2011 0830 CURRENT

LEW GED HAS COMPLETED GED OR HS DIPLOMA 04-15-2011 0830 CURRENT

ee EDUCATION COURSES -----------------------------

SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
EST EPA 609/CONN. W/HVAC 12-01-2019 01-10-2020 P ¢c Cc 120
EST NCCER WELD LV2 12-2 (#6) 10-01-2018 09-26-2019 Pc Cc 188
EST CROCHETING S/S 12-1 PM 02-16-2019 05-16-2019 P Cc P 24
EST HVAC APPRENTICESHIP #6 01-13-2017 01-08-2019 P C A 6000
EST IWP LEV 2- 9:00-10:30AM (PG#6) 10-03-2017 09-28-2018 P¢cec 123
EST HVAC 2 7:30-9:00 (PG#6) 10-02-2017 09-28-2018 PC C 175
EST STOCK MARKET ANALYSIS (EM #2) 04-25-2018 07-17-2018 P c PB 12
EST BEGINNING DRUMMING-FCI 03-07-2018 06-04-2018 P C BB 24
EST INTERMEDIATE SPANISH (PG #6) 02-06-2018 05-01-2018 P ¢C P 96
EST SPANISH I (PG 6) 11-07-2017 01-31-2018 P Cc P 24
EST IWP- 09:00-10:30 (PG#6) 03-06-2017 09-26-2017 PC Cc 160
EST HVAC 1 7:30-9:00 (PG#6E) 03-06-2017 09-26-2017 P¢c Cc 120
EST APPRENTICESHIP CARPENTRY (PG6) 02-18-2016 08-22-2017 P C A 8000
EST JOB FAIR INTER (EM#2/CRH#4/PGH6) 07-27-2017 07-27-2017 P C P 2
EST INSIDE OUT DAD TH 9-10:30(#6) 02-22-2017 03-30-2017 P C P 24
EST NCCER WELD LV1 12:30-2 (#6) 12-14-2015 09-28-2016 PC ¢ 305
EST RES.CARPENTRY2 12:30-2 (PG#6) 10-01-2014 09-30-2015 P ¢ C¢ 215
EST JOB SKILLS ASSESSMENT (#2 EM) 07-18-2013 08-28-2015 P C F 0
EST CHARACTER EDUCATION WED 1-3 PM 05-03-2015 07-30-2015 P ¢C P 24
EST RES.CARPENTRY1 9-10:30 (PGH6) 03-24-2014 09-30-2014 PC ¢ 153
EST INSIDE LOOKING OUT GROUP (#6PG) 07-10-2014 09-15-2014 P Cc P 24
EST EPA 608/CONN.W/HVAC COURSE 10-11-2013 05-08-2014 PC ¢ 116
EST GUIDE TO PREPAREDNESS (PG #6) 08-22-2013 11-22-2013 P Cc P 10
EST POSITIVE VOICES (#6 PG) 05-30-2013 10-22-2013 P Cc P 21
EST NEO 2 ORIENTATION 2-3 PM 11-22-2013 11-22-2013 P C P 1
EST NCCER HVAC 1 8-10 AM (PG #6) 02-01-2013 10-10-2013 PC Cc 114
EST KEYS TO SUCCESS T/TH 6-8(#6 PG 05-15-2013 07-15-2013 P Cc P 16
EST CONV.FRENCH 2-3:30P T/TH 04-04-2013 06-04-2013 P Cc P 16
EST NCCER CORE CONST.8-9 (PG#6) 08-20-2012 01-16-2013 Pc Cc 120
EST SPANISH I (PG 6) 06-19-2012 09-14-2012 P Cc P 24
EST BEGINNING GUITAR M-F 8-9PM 04-15-2012 06-11-2012 P Cc P 20
EST CRITICAL THINKING (PG 6) 05-01-2012 05-31-2012 P C P 8
EST COMM DRIVERS LICENSE (EM#2) 04-21-2011 05-25-2011 P C P 8
EST INFECTIOUS DISEASE PREVT(HN#1) 04-21-2011 04-21-2011 P C P 1

GO0000 TRANSACTION SUCCESSFULLY COMPLETED
